DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 13-14, 19, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2017/0328836).
5. 	As to claim 13, Lu discloses (fig. 1) a plasmonic optical sensor (SPR, plasmonic sensing), (paragraphs [0003], [0040]-[0041]) comprising: a plasmonic optical fiber (1) comprising (fig. 5A) a fiber core (10) for conveying an optical signal (26) there within, the fiber core (10), (paragraph [0045]) having a terminal end (25) providing a plasmonic sensing area (22) at the terminal end (25) and configured to be exposed to (fig. 4) a fluid (8), (paragraphs [0040]-[0042]), the plasmonic sensing area (22) being formed only on (fig. 4) a section of an external surface (29) of the fiber core (10), (paragraphs [0045]); and wherein the plasmonic sensing area (22) provides an interface (7) within the section of the external surface (20, 21) for the conveyed signal (26) to at least partially exit the fiber core (10); an optical signal generator (4) for providing the optical signal (26) to the plasmonic optical fiber (1); a non-plasmonic optical fiber (2) a spaced distance (closed but spaced apart fiber cores for evanescent field) from and proximate to the plasmonic sensing area (22) at the terminal end (25) of the plasmonic optical fiber (1), wherein the non-plasmonic optical fiber (2) conveys a modified optical signal (27) from the conveyed signal (26) at least partially exiting (fig. 1 & fig. 5B) the fiber core (13 of fiber 2); an optical signal receiver (5) that receives the modified optical signal (27) from the non-plasmonic optical fiber (2); and a processor (spectrometer integrated with electronics module for signal processing) implies and a processor that analyzes (analyze) the modified optical signal (27) and identifies one or more physical characteristics (measurable optical characteristics, target molecule) of the fluid (8) present at the sensing area (22), (paragraphs [0041]-[0042]). 
6. 	As to claim 14, Lu discloses (fig. 14) the plasmonic optical sensor (SPR, plasmonic sensing), (paragraphs [0003], [0040]-[0041]) further comprising a fluid-permeable enclosure (portable handheld module) for housing (housing) the plasmonic optical fiber (1) while the sensing area (22) is in contact with the fluid (8), (paragraph [0051]). 
7. 	As to claim 19, Lu discloses (fig. 14) a method of manufacturing a plasmonic optical sensor apparatus (SPR, plasmonic sensing), (paragraphs [0003], [0040]-[0041]) comprising: providing a fluid-permeable enclosure (portable handheld module); positioning the plasmonic optical sensor (plasmonic sensing system) in the enclosure (portable handheld module) for the sensing area (22) to be in contact with the fluid (8); closing the enclosure (portable handheld module) for protecting the plasmonic optical sensor (SPR, plasmonic system) housed therein, (paragraphs [0051]).
8. 	As to claim 22, Lu discloses (fig. 1) the plasmonic optical sensor (SPR, plasmonic sensing), (paragraphs [0003], [0040]-[0041]) wherein the plasmonic optical fiber (1) further comprises a fiber cladding (28) for preventing the conveyed optical signal (26) in the fiber core (10) from exiting therefrom outside of the section of the external surface (29) of the fiber core (10), (paragraph [0045]).
9. 	As to claim 23, Lu discloses (fig. 1) the plasmonic optical sensor (SPR, plasmonic sensing), (paragraphs [0003], [0040]-[0041]) wherein the interface (7) of the plasmonic sensing area (22) is formed by one or more layers of material (gold nanorod) formed thereon, (paragraphs [0055]).
10. 	As to claim 24, Lu discloses (fig. 1) the plasmonic optical fiber (1) wherein the one or more layers (3) comprises a deposited gold layer (gold nanorod) for sensing presence of specific molecules in the fluid (8), (paragraphs [0055]-[0056]).
Claim Rejections - 35 USC § 103
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0328836) in view of Lee et al (US 2013/0120752).
13. 	As to claim 25, Lu discloses (fig. 1) the plasmonic optical fiber (1) wherein the gold layer (gold nanorod) is between 20nm and 50nm thick for sensing presence of water molecules (molecule) in the fluid (8), (paragraphs [0055]-[0056]). Lu fail to disclose wherein the gold layer is between 20nm and 50nm thick for sensing presence of water molecules in the fluid. Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the gold layer (20, 24) is between 20nm and 50nm thick for sensing presence of water molecules (water) in the fluid (water, liquid), (paragraphs [0009], [0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tarsa in view of Skorobogtty et al to include wherein the gold layer is between 20nm and 50nm thick for sensing presence of water molecules in the fluid as taught by Lee et al in order to provide excellent tunability of surface plasmon resonance wavelength.
14. 	As to claim 26, Lu discloses the plasmonic optical fiber (1) wherein the one or more layer (gold nanorod), (paragraph [0055]). Lu fail to disclose further comprises a deposited palladium layer for sensing presence of hydrogen in the fluid. Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the one or more layer (20, 24) further comprises a deposited palladium layer (metal layer) for sensing presence of hydrogen (gas) in the fluid (water, liquid), (paragraphs [0009], [0036] [0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tarsa in view of Skorobogtiy to include wherein the one or more layer further comprises a deposited palladium layer for sensing presence of hydrogen in the fluid as taught by Lee et al in order to provide excellent tunability of surface plasmon resonance wavelength to determine presence of traced species.
15. 	As to 27, Lu discloses (fig. 1) the plasmonic optical fiber (1) wherein the one or more layer (gold nanorod), (paragraph [0055]). Lu fail to disclose further comprises a deposited silver layer or tantalum layer over the gold layer for sensing presence of hydrogen in the fluid. Lee et al disclose (fig. 2) the plasmonic optical fiber (1) wherein the one or more layer (20, 24) further comprises a deposited silver layer (silver, Ag) over the gold layer (gold, Au) for sensing presence of hydrogen (gas) in the fluid (water, liquid), (paragraphs [0036], [0043]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tarsa in view of Skorobogtiy to include wherein the one or more layer further comprises a deposited silver layer for sensing presence of hydrogen in the fluid as taught by Lee et al in order to provide excellent tunability of surface plasmon resonance wavelength to determine presence of trace species.
16. 	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0328836) in view of Lee et al (US 2013/0120752, and further in view of Weissleder et al (US 2016/0334398).
17. 	As to claim 28, Lu discloses (fig. 1) the plasmonic optical fiber (1), (paragraphs [0042], [0056]). Lu in view of Le fail to disclose wherein the silver layer or tantalum layer is 10 to 30nm thick. Weissleder et al teaches silver, palladium layer, and that the skilled practitioner will provide the thickness for the specific intended use, (paragraph [0127]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu in view of Lee et al to determine the thickness of the silver and palladium layer as taught by Weissleder et al in order to acquired desired optical properties for identifying the particles in the liquid.
18. 	As to claim 29, Lu discloses (fig. 1) the plasmonic optical fiber (1), (paragraphs [0042], [0055]). Lu in view of Le fail to disclose wherein the palladium layer is 150 to 350nm thick. Weissleder et al teaches silver, palladium layer, and that the skilled practitioner will provide the thickness for the specific intended use, (paragraph [0127]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lu in view of Lee et al to determine the thickness of the silver and palladium layer as taught by Weissleder et al in order to acquired desired optical properties for identifying the particles in the liquid.
 Conclusion
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878      

/KEVIN K PYO/Primary Examiner, Art Unit 2878